DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 and 03/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s preliminary Amendment, filed 12/31/2019 has been entered. Claims 1-11 are pending in the Application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims 10 and 11 recites a chip/system comprising a method. Thus, it is unclear which categories the claims fall within.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US publication US 20130336420.

Regarding claim 1, Wu teaches a single-wire transmission method (see figure 2), comprising:
receiving X sets of data to be transmitted, wherein X is a positive integer greater than 0 (see para 0022, the single-wire signals shown in FIG. 2 include two bits which are respectively transmitted in bit transmission periods T1 and T2 e.g. a set of data), a trigger flag before each set of the data to be transmitted (see para 0022, The single-wire signal includes a start code SA which indicates a start of the signal transmission) and an end flag after each set of the data to be transmitted through a single wire (see para 0022, The single-wire signal preferably includes a transmission end code to indicate an end of the transmission), and each set of the data to be transmitted is represented by a number of transition edges (see para 0024, , the count of falling edges of the single-wire signal in the first bit transmission period T1 is 3, and this number (3) can be defined as a specific command, address, or read/write data);
confirming the trigger flag (see para 0022, after identifying the start code SA);
counting the transition edges after confirming the trigger flag to obtain the number of the transition edges (see para 0022, a receiving circuit (not shown in figure) counts the number of level switching(s) (which may be rising edge(s), or falling edge(s), or both rising edge (s) and falling edge (s) of the single-wire signal) in a first bit transmission period T1 having a fixed length, to generate a count code), and performing a decoding process according to the number of the transition edges until the end flag is received (see para 0023, the obtained count can be regarded as a code (count code) which can be encoded and decoded in various ways. One such way is to decode the count code into binary information; for example, the count code can be decoded as a binary 0 when the count of falling edges of the single-wire signal is odd, and the count code can be decoded as a binary 1 when the count of falling edges is even), wherein the transition edges are recounted and the decoding process is re-performed after the end flag is received each time (it is clear that the method above is re-performed each time a new transmission is performed after the transmission end).

Regarding claim 2, Wu further teaches the end flag is represented by a high level or a low level that lasts for a first predetermined time (see para 0022, the transmission end code is expressed by a time-out period TE′ in which there is no level switching, wherein the time-out period TE′ starts from a level switching (a rising or falling edge, in this example a falling edge). The signal can stay at either high or low level during the time-out period).

Regarding claim 3, Wu further teaches each of the transition edges includes a rising edge, or a falling edge, or a combination of both (see para 0022, a receiving circuit (not shown in figure) counts the number of level switching(s) (which may be rising edge(s), or falling edge(s), or both rising edge (s) and falling edge (s) of the single-wire signal) in a first bit transmission period T1 having a fixed length, to generate a count code).

Regarding claim 9, Wu further teaches X=3, and the X sets of the data to be transmitted comprise a first set of data to be transmitted, a second set of the data to be transmitted and a third set of the data to be transmitted; the first set of the data to be transmitted represents a storage address, the second set of the data to be transmitted represents a read/write identifier, and the third set of the data to be transmitted represents a stored data (see para 0027, In one embodiment of the present invention, for communication between devices, the transmitted information can be arranged to include a command, an address, read/write data, or a combination thereof); performing the decoding process according to the number of the transition edges comprises: converting the number of the transition edges corresponding to the first set of the data to be transmitted behind the trigger flag into the storage address, converting the number of the transition edges corresponding to the second set of the data to be transmitted into the read/write identifier, and converting the number of the transition edges corresponding to the third set of the data to be transmitted into the stored data (see para 0027, For example, it can be so arranged that in each transmission, 1st˜mth bits represent command, (m+1)th˜(m+1+n)th bits represent address, and (m+1+n+1)th˜(m+1+n+1+p)th bits represent read/write data, etc. e.g.).

Regarding claim 10, Wu further teaches a chip comprising the method (see para 0022, a receiving circuit). 

Regarding claim 11, Wu further teaches a communication system comprising the method of claim 1 (see para 0004, communication between two circuits such as between a power management device and another device).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the known prior art fails to explicitly disclose a transmission start flag is configured in front of the trigger flag which is in front of a first set of the data to be transmitted in the X 
The other claims inherit the allowable subject matter of the parent claim above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang et al US publication US 20160294544 discloses communicating a command frame including an address and a data frame including data with the slave device via a single wire
Ayyagari et al US publication US 20150074306 discloses a single wire communication protocol wherein prior to transmission of any data word on the single wire by one of the master devices and the slave device, a sync pulse is first transmitted on the single wire
Kung et al US publication US 20110095624 discloses a single wire transmission interface generating decoded signal corresponding to the rising edges and falling edges of the transmission signal
Mui et al US Patent No. 7,895,301 discloses transmitting a codeset over a single-wire bus including a start bit and a stop bit
Chen US publication US 20080031167 discloses a single-wire asynchronous serial interface, and a method for transmitting commands and data through one transmission wire

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184